DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.  The Examiner notes that U.S. Patents Reference #2 in the IDS cites an incorrect patent number (“82342292”).  A notation with the correct patent number (“8234229”) appears on the initialed IDS. 

Status of Claims
Claims 1-20 are pending and are rejected under 35 U.S.C. §103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, and 16-20
Claims 1-9, 11-12, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaitsev (European Patent Publication No. EP 2388695).

Claim 1
Regarding claim 1, Zaitsev discloses: 
A method of monitoring an operating state of a computing device, the method comprising: 
running a system agent on the computing device (Zaitsev: ¶ [0007] (software agent)); 
executing an introduced process on the computing device (Zaitsev: ¶ [0007]; ¶ [0009]; ¶ [0016] (execution of antivirus program, corresponding to the introduced process in the claim)); 
capturing a captured parameter relating to at least one of the system agent and the introduced process (Zaitsev: ¶ [0016]-[0018] (software agent monitors system resource utilization which includes various parameters)); 
comparing the captured parameter to at least one pre-determined parameter (Zaitsev: ¶ [0016]-[0018] and ¶ [0020] (comparison of parameters to pre-determined critical levels)); and 
where the captured parameter differs from the pre-determined parameter by more than a
pre-determined threshold, outputting a signal indicative of a change in operating state of the
computing device (Zaitsev: ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level by software agent); ¶ [0026] (pass information to decision engine for analysis); ¶ [0035] (components communicate via signal)).

Zaitsev teaches use of a software agent that monitors system resource utilization, which includes various parameters.  The parameters are compared to pre-determined critical levels (corresponding to the pre-determined parameters in the claim).  Zaitsev further teaches that the software agent determines the time and amount the resource utilization parameter is above a critical level and passes information to a decision engine for analysis.  Zaitsev further teaches that a “component” may include hardware, software, a combination of hardware and software, or software in execution, and that components communicate using signals (Zaitsev: ¶ [0035]). 
Zaitsev does not explicitly teach outputting a signal indicative of a change in operating state of the computing device.  However, Zaitsev teaches that the software agent and the decision engine communicate with each other to pass information regarding potential conflicts and configuration adjustments.  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the communication between the software agent and the decision engine would involve changes in the operating state of the computing device as described in the claim due to the communication involving information regarding potential conflicts and configuration adjustments to resolve those conflicts.


Claims 2-3
Regarding claim 2, Zaitsev discloses: 
A method as claimed in claim 1, wherein the signal indicative of a change in the operating state of the computing device is output where the captured parameter is greater than the predetermined parameter by more than the pre-determined threshold (Zaitsev: ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level by software agent); ¶ [0026] (pass information to decision engine for analysis); ¶ [0035] (components communicate via signal)).

Regarding claim 3, Zaitsev discloses: 
A method as claimed in claim 1, wherein the method comprises periodically executing the introduced process on the computing device, capturing the captured parameter for each execution, and comparing the captured parameter to the pre-determined parameter for each execution (Zaitsev: ¶ [0015] (automatic activation when utilization of PC reaches a critical level or another threshold)).

Claim 4	
Regarding claim 4, Zaitsev discloses: 
A method as claimed in claim 3, wherein the method comprises updating one of the computing device and the system agent in a time period between executions of the introduced process (Zaitsev: ¶ [0015]; ¶ [0021]).

Zaitsev does not explicitly teach updating one of the computing device and the system agent in a time period between executions of the introduced process.  However, Zaitsev teaches automatic activation of the software agent when known conflicting applications are concurrently executing or when utilization of PC resources reaches a critical level or another threshold (Zaitsev: ¶ [0015]).  Zaitsev further teaches that analysis and parameter adjustments may be performed based on other system components that affect overall and application-specific system resource utilization and that a database may be periodically updated with rule sets that provide critical levels for newly-developed computer hardware, software, service patches, etc. (Zaitsev: ¶ [0021]).  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that these updates would be applied to both the computer device and the software agent (system agent) when they are executed.  One of ordinary skill in the art would be motivated to do so to determine whether any additional conflicts occur and be able to make adjustments to resolve those conflicts.

Claims 5-7
Regarding claim 5, Zaitsev discloses: 
A method as claimed in claim 1, wherein the captured parameter comprises a time taken to execute the introduced process (Zaitsev: ¶ [0009] and ¶ [0018]-[0019] (determination of period of time for exceeding a critical level versus a predetermined period of time)).


Regarding claim 6, Zaitsev discloses: 
A method as claimed in claim 1, wherein the pre-determined parameter comprises a
nominal time taken to execute the introduced process for a given operating state of the computing device (Zaitsev: ¶ [0009] and ¶ [0018]-[0019] (determination of period of time for exceeding a critical level versus a predetermined period of time)).

Regarding claim 7, Zaitsev discloses: 
A method as claimed in claim 1, wherein the signal indicative of a change in the operating state of the computing device is a signal indicative of an increased time taken to execute the introduced process (Zaitsev: ¶ [0009] and ¶ [0018]-[0019] (determination of period of time for exceeding a critical level versus a predetermined period of time); ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level by software agent); ¶ [0026] (pass information to decision engine for analysis); ¶ [0035] (components communicate via signal))).

Claim 8
Regarding claim 8, Zaitsev discloses: 
A method as claimed in claim 1, wherein the method comprises executing a plurality of introduced processes on the computing device (Zaitsev: ¶ [0015] (automatic activation when known conflicting applications are concurrently executing); ¶ [0024] (collection of information for concurrently executing programs)), 
capturing at least one captured parameter relating to each introduced process (Zaitsev: ¶ [0016]-[0018] (software agent monitors system resource utilization which includes various parameters); ¶ [0024] (monitoring of system resource information), 
comparing the captured parameters to corresponding pre-determined parameters (Zaitsev: ¶ [0016]-[0018] and ¶ [0020] (comparison of parameters to pre-determined critical levels)), and 
where the captured parameter differs from the pre-determined parameter by more than a pre-determined threshold for at least one of the captured parameters, outputting the signal indicative of a change in the operating state of the computing device (Zaitsev: ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level by software agent); ¶ [0026] (pass information to decision engine for analysis); ¶ [0035] (components communicate via signal)).

Zaitsev does not explicitly teach executing a plurality of introduced processes.  However, Zaitsev teaches that the system is activated when known conflicting applications are concurrently executing with the antivirus program (introduced process) and collecting information for all concurrently executing programs.  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that multiple programs may be introduced, especially programs with known conflicts.  One of ordinary skill in the art would be motivated to do so to determine the extent of conflicts, if any, from execution of particular programs on a device with a particular configuration and be able to make adjustments to resolve those conflicts.


Claim 9
Regarding claim 9, Zaitsev discloses:
A method as claimed in claim 8, wherein the plurality of introduced processes are introduced simultaneously (Zaitsev: ¶ [0015] (execution of known conflicting applications concurrently with the antivirus program)).

Claim 11
Regarding claim 11, Zaitsev discloses: 
A method as claimed in claim 1, wherein the method comprises capturing a first captured parameter relating to the system agent and a second captured parameter relating to the introduced process (Zaitsev: ¶ [0009] (software agent monitors system resource utilization for first program (antivirus), corresponding to the introduced process, and one or more second programs); ¶ [0015]-[0018] (software agent monitors system resource utilization which includes various parameters)),
comparing the first captured parameter to a first pre-determined parameter (Zaitsev: ¶ [0016]-[0018] and ¶ [0020] (comparison of parameters to pre-determined critical levels)), 
comparing the second captured parameter to the second pre-determined parameter (Zaitsev: ¶ [0016]-[0018] and ¶ [0020] (comparison of parameters to pre-determined critical levels)), and 
where the first captured parameter differs from the first pre-determined parameter by more than a first pre-determined threshold, and/or the second captured parameter differs from the second pre-determined parameter by more than a second pre-determined threshold, outputting the signal indicative of a change in the operating state of the computing device (Zaitsev: ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level by software agent); ¶ [0026] (pass information to decision engine for analysis); ¶ [0035] (components communicate via signal)).

Zaitsev teaches monitoring parameters for all concurrently executing applications, but does not explicitly teach monitoring parameters for the system agent.  However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that resource utilization parameters associated with the software agent (corresponding to the system agent in the claim) could also be monitored.  One of ordinary skill in the art would be motivated to do so to ensure that the software agent is not causing any conflicts in the system.

Claims 12 and 16-18
Regarding claim 12, Zaitsev discloses: 
A method as claimed in claim 11, wherein the first captured parameter comprises
processing overhead of the system agent and the second captured parameter comprises a time taken to execute the introduced process (Zaitsev: ¶ [0009] (software agent monitors system resource utilization for first program (antivirus), corresponding to the introduced process, and one or more second programs); ¶ [0018]-[0019] (software agent monitors system resource utilization which may include, but is not limited to, CPU utilization, RAM utilization, hard disk utilization, and other parameters; determination of period of time for exceeding a critical level versus a predetermined period of time); ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level)).

Regarding claim 16, Zaitsev discloses: 
A method as claimed in claim 1, wherein the pre-determined threshold comprises any or
any combination of a pre-defined percentage or the standard deviation of the pre-determined
parameter (Zaitsev: ¶ [0020]-[0024] (rules in database defining percentages for time and amount the resource utilization parameter can be above critical level)).

Regarding claim 17, Zaitsev discloses: 
A method as claimed in claim 1, wherein the method comprises updating the predetermined parameter based on captured parameters from at least one previous execution of the introduced process (Zaitsev: ¶ [0021] (adjustment of critical level and duration parameters)).

Regarding claim 18, Zaitsev discloses: 
A method as claimed in claim 1, wherein the method comprises modifying an operating state of the computing device and/or an operating state of the system agent in response to the signal (Zaitsev: ¶ [0026] (adjustment to antivirus configuration settings to resolve conflicts)).


Claim 19
Regarding claim 19, Zaitsev discloses: 
A method as claimed in claim 1, wherein the method comprises reverting to a previous operating state of the computing device and/or a previous operating state of the system agent in response to the signal (Zaitsev: ¶ [0026] (adjustment to configuration settings to resolve conflicts)).

Zaitsev teaches making adjustments to configuration settings, but does not explicitly teach reverting to a previous operating state.  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that adjustments to configuration settings would include making changes which would result in reverting to a previous operating state.  One of ordinary skill in the art would be motivated to do so to ensure any conflicts with other applications are resolved by changing the configuration to one which is known to be non-conflicting.

Claim 20
Regarding claim 20, Zaitsev discloses: 
A method of operating a system comprising first and second computing devices, the method comprising:  
running a system agent on the first computing device (Zaitsev: ¶ [0007] (software agent)); 
executing an introduced process on the first computing device (Zaitsev: ¶ [0007]; ¶ [0009]; ¶ [0016] (execution of antivirus program, corresponding to the introduced process in the claim)); 
capturing a captured parameter relating to at least one of the system agent and the introduced process (Zaitsev: ¶ [0016]-[0018] (software agent monitors system resource utilization which includes various parameters)); 
comparing the captured parameter to a pre-determined parameter (Zaitsev: ¶ [0016]-[0018] and ¶ [0020] (comparison of parameters to pre-determined critical levels)); and
where the captured parameter differs from the pre-determined parameter by more than a pre-determined threshold, outputting a signal indicative of a change in an operating state of the first computing device (Zaitsev: ¶ [0021]-[0024] (determination of time and amount the resource utilization parameter is above critical level by software agent); ¶ [0026] (pass information to decision engine for analysis); ¶ [0035] (components communicate via signal)); and 
in response to the signal, modifying an operating state of the second computing device and/or modifying an operating state of a system agent running on the second computing device (Zaitsev: ¶ [0026] (adjustment to antivirus configuration settings to resolve conflicts); ¶ [0035] (components communicate via signal)).

Zaitsev teaches use of a software agent that monitors system resource utilization, which includes various parameters.  The parameters are compared to pre-determined critical levels (corresponding to the pre-determined parameters in the claim).  Zaitsev further teaches that the software agent determines the time and amount the resource utilization parameter is above a critical level and passes information to a decision engine for analysis.  Zaitsev further teaches that a “component” may include hardware, software, a combination of hardware and software, or software in execution, and that components communicate using signals (Zaitsev: ¶ [0035]).
Zaitsev does not explicitly teach outputting a signal indicative of a change in operating state of the computing device.  However, Zaitsev teaches that the software agent and the decision engine communicate with each other to pass information regarding potential conflicts and configuration adjustments.  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the communication between the software agent and the decision engine would involve changes in the operating state of the computing device as described in the claim due to the communication involving information regarding potential conflicts and configuration adjustments to resolve those conflicts.
	Zaitsev further teaches that components may be distributed between two or more computers, but does not explicitly teach modifying a second computing device.  It would be obvious to one of ordinary skill in the art before the effective filing date of the invention that adjustments to configuration settings would be made to all instances of the components in a distributed environment.  One of ordinary skill in the art would be motivated to do so to ensure any conflicts with other applications are resolved.

Claim 10
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaitsev (European Patent Publication No. EP 2388695) in view of von Wendorff (U.S. Patent Publication No. 2016/0062810).

Regarding claim 10, Zaitsev does not explicitly disclose, but von Wendorff teaches:
 	A method as claimed in claim 8, wherein the plurality of introduced processes are introduced in a pre-determined sequence, with a time period between each introduced process (von Wendorff: ¶ [0041]).

Zaitsev does not explicitly teach introducing processes in a pre-determined sequence as described in the claim.  Von Wendorff teaches methods for detecting software interference and that instructions for separate applications and application tasks are executed in a timely sequence in a common computing shell, with the programmatic functionalities being performed in a time window (von Wendorff: ¶ [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that applications can be executed sequentially in a manner similar to that taught by von Wendorff in conjunction with the resource utilization monitoring taught by Zaitsev.  One of ordinary skill in the art would be motivated to do so to more easily determine the effect on resource utilization and potential conflicts by executing potentially conflicting applications in a particular sequence.


Claims 13-14
Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaitsev (European Patent Publication No. EP 2388695) in view of Bhatkar et al. (U.S. Patent No. 8,555,385).

Claim 13
Regarding claim 13, Zaitsev does not explicitly disclose, but Bhatkar teaches:
A method as claimed in claim 1, wherein the introduced process comprises a low-level process (Bhatkar: Col. 1, Lines 33-40).

Zaitsev teaches executing an antivirus program (corresponding to an introduced process), but does not explicitly teach introducing a low level as described in the claim.  Bhatkar teaches methods for identifying and analyzing low level actions as part of techniques for behavior based malware analysis (Bhatkar: Col. 1, Lines 33-40).  Bhatkar further teaches that low level actions may include opening/closing a file and writing to a file (Bhatkar: Col. 11, Lines 34-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques for analyzing low level actions taught by Bhatkar in conjunction with the resource utilization monitoring taught by Zaitsev.  One of ordinary skill in the art would be motivated to do so to more easily detect low level processes that may act as malware and interfere with other applications.  In addition, one of ordinary skill in the art would recognize opening/closing a file and writing to a file as being common actions performed by software applications. 

Claim 14
Regarding claim 14, Zaitsev teaches monitoring executed programs, which can be considered “components,” and that components can be executed software or threads (Zaitsev: ¶ [0009]; ¶ [0035]), corresponding to “starting a process” and “creating a thread and signalling an event object held by the thread” in the claim.  Bhatkar teaches methods for identifying and analyzing low level actions as part of techniques for behavior based malware analysis (Bhatkar: Col. 1, Lines 33-40).  Bhatkar further teaches executing a system utility that may perform one or more of: loading a DLL, injecting a remote process thread, running an executable, running a service, and adding a program to a run registry key (Bhatkar: Col. 2, Lines 24-28), corresponding to “reading or writing to a registry,” “loading or unloading a dynamic linked library,” and “starting a process” in the claim.  Bhatkar further teaches that low level actions may include opening/closing a file and writing to a file (Bhatkar: Col. 11, Lines 34-42), corresponding to “reading or writing to a disk” and “creating an empty file” in the claim.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system utility such as taught by Bhatkar in conjunction with the resource utilization monitoring taught by Zaitsev.  One of ordinary skill in the art would be motivated to do so to more easily detect low level processes that may act as malware and interfere with other applications.  In addition, one of ordinary skill in the art would recognize the actions performed by the system utility as being common actions performed by software applications. 

Regarding claim 14, Zaitsev in view of Bhatkar discloses: 
A method as claimed in claim 1, wherein the introduced process comprises any or any combination of reading or writing to a disk, reading or writing to a registry, creating an empty file, creating a hidden window, allocating or clearing a block of memory, opening and closing an event handler, loading or unloading a dynamic linked library, sending a UDP datagram to a port, starting a process, starting computing device boot processes, posting or receiving a message to or from a window, creating a thread and signalling an event object held by the thread, and measuring an interval between successive timeslices allocated to a process (Zaitsev: ¶ [0009] and ¶ [0035]; Bhatkar: Col. 2, Lines 24-28 and Col. 11, Lines 34-42).


Claim 15
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaitsev (European Patent Publication No. EP 2388695) in view of Castelli et al. (U.S. Patent No. 8,234,229).

Regarding claim 15, Zaitsev does not explicitly disclose, but Castelli teaches:
A method as claimed in claim 1, wherein the pre-determined parameter comprises a mean value of a nominal corresponding parameter of the introduced process or the system agent for a given operating state of the computing device and/or system agent (Castelli: Col. 2, Lines 49-58; Col. 10, Lines 41-47).

Zaitsev teaches monitoring resource utilization using pre-determined critical levels for monitored parameters (corresponding to pre-determined parameters in the claim) and system utilization rules stored in a database, but does not explicitly teach the pre-determined parameter comprising a mean value of a nominal corresponding parameter as described in the claim.  Castelli teaches predicting resource utilization in a computer system (Castelli: Col. 2, Lines 49-58) and detecting resource saturation using the average value of a monitored resource (Castelli: Col. 10, Lines 41-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an average value, as taught by Castelli, in conjunction with pre-determined critical levels for monitored parameters used by the resource utilization monitoring taught by Zaitsev.  One of ordinary skill in the art would be motivated to do so to better define the resource utilization rules used by Zaitsev for specific system configurations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113